CONCURRING OPINION BY
Judge LEADBETTER.
I continue to join in the majority opinion of President Judge Pellegrini. I write separately to point out my view that, even if I were to agree with Judge Simpson’s thoughtful dissent, taxpayer could not prevail. This is because the rates of the carriers with whom S & H contracts are not fixed by the Public Utility Commission. Therefore, S & H’s transactions are not involved in the rendering of “such” public utility service, i.e., that to which the statutory provision is specifically directed in the first clause of Section 801.1(f)(2).